

 
Exhibit 10.1

 
EXHIBIT “A”

 
SECURED PROMISSORY NOTE

 
Issue Date: August 10, 2012
 
CAD $40,000.00



FOR VALUE RECEIVED, CORONUS SOLAR INC. (the “Company”) hereby promises to pay to
the order of Trevor Singleton, or his successors or assigns (the “Holder”) the
principal sum of Forty Thousand Canadian Dollars (CAD $40,000.00) in same day
funds on demand by the Holder.


The following terms shall apply to this Note:


1.         DEFINITIONS.


“Applicable Interest Rate” means an annual rate equal to twelve percent (12%),
computed on the basis of a 365-day year and calculated using the actual number
of days elapsed since the Issue Date or the date on which Interest was most
recently paid.


“Redemption Date” means the date the Holder demands repayment of the Note.


“Issue Date” means the date first written above.


2.         INTEREST.


(a)        Interest Rate.  This Note shall bear interest on the unpaid principal
amount hereof (“Interest”) at a rate per annum equal to the Applicable Interest
Rate.


(b)        Interest Payments.  The Company shall pay accrued and unpaid Interest
on the Redemption Date. The Company shall pay Interest in cash by wire transfer
of immediately available funds.


3.         EVENTS OF DEFAULT.  Upon the occurrence of any of the following
events (each, an “Event of Default”):


(a)        the Company or any of its subsidiaries shall (i) apply for or consent
to the appointment of a receiver, trustee or liquidator of itself or of its
property, (ii) be unable, or admit in writing its inability, to pay its debts as
they mature, (iii) make a general assignment for the benefit of creditors, (iv)
be adjudicated a bankrupt or insolvent, (v) file a voluntary petition in
bankruptcy, or a petition or answer seeking reorganization or an arrangement
with creditors to take advantage of any insolvency law, or an answer admitting
the material allegations of a bankruptcy, reorganization or insolvency petition
filed against it, or (vi) take corporate action for the purpose of effecting any
of the foregoing;


(b)        an order, judgment or decree shall be entered, without the
application, approval or consent of the Company or any of its subsidiaries, by
any court of competent jurisdiction, approving a petition seeking reorganization
of the Company or any of its subsidiaries, or appointing a receiver, trustee or
liquidator of the Company or any of its subsidiaries, or of all or a substantial
part of its assets, and such order, judgment or decree shall not be dismissed
within thirty (30) consecutive days thereof;


(c)        the Company or any of its subsidiaries shall fail to pay as and when
due any principal or Interest hereunder;

 
 

--------------------------------------------------------------------------------

 



 


(d)        the Company breaches any condition or obligation under this Note, or
any other material agreement to which Company is a party, and such breach
continues uncured for thirty (30) days after receipt of notice thereof; or
 
(e)        the Company  or any of its subsidiaries shall cease, substantially
curtail, or substantially reduce its business operations;


then, and in every such event and at any time thereafter, the Holder, at its
election, and without presentment, demand, notice of any kind, all of which are
expressly waived by the Company, may (i) declare the entire outstanding balance
of principal and Interest thereon immediately due and payable, together with all
costs of collection, including attorneys’ fees, and (ii) whether or not the
actions referred to in (i) above have been taken, exercise any or all of the
Holder’s other rights and remedies available to the Holder under applicable law.


4.         HOLDER COSTS.  The Company agrees to promptly pay, on demand, all of
the losses, costs, and expenses (including, without limitation, attorneys’ fees
and disbursements) which the Holder incurs in connection with enforcement of
this Note, or the protection or preservation of the Holder’s rights under this
Note, whether by judicial proceeding or otherwise.  Such costs and expenses
include, without limitation, those incurred in connection with any workout or
refinancing, or any bankruptcy, insolvency, liquidation or similar proceedings.


5.         COMPANY WAIVERS.  The Company hereby waives diligence, demand,
presentment, protest or notice of any kind. The Company agrees to make all
payments under this Note without setoff or deduction and regardless of any
counterclaim or defense.


6.         SECURITY.


(a)        Security Interest.  As security for the due and prompt payment and
performance of all payment obligations under this Note and any modifications,
replacements and extensions hereof (collectively, “Secured Obligations”), the
Company hereby pledges and grants a first priority security interest to the
Holder, in all assets of the Company, including those assets of the Company’s
wholly-owned subsidiary, Coronus Energy Corp., whether now owned or hereafter
acquired, including without limitation all intellectual property (collectively,
the “Collateral”).


(b)        Default.  Following an Event of Default, the Company shall deliver
the Collateral, including original certificates or other instruments
representing any Collateral, to the Holder to hold as secured party, and the
Company shall, if requested by the Holder, execute a securities account control
agreement.


(c)        Powers of the Holder.  The Company hereby appoints the Holder as
Company’s true and lawful attorney-in-fact to perform any and all of the
following acts, which power is coupled with an interest, is irrevocable until
the Secured Obligations are paid and performed in full, and may be exercised
from time to time by the Holder in its discretion: To take any action and to
execute any instrument which the Holder may deem reasonably necessary or
desirable to accomplish the purposes of this Section 8(c) and, more broadly,
this Note including, without limitation: (i) during the continuance of any Event
of Default hereunder, to receive, endorse and collect all instruments or other
forms of payment made payable to the Company representing any dividend, interest
payment or other distribution in respect of the Collateral or any part thereof
and to give full discharge for the same, when and to the extent permitted by
this Note, (ii) to perform or cause the performance of any obligation of the
Company hereunder in the Company’s name or otherwise, (iii) during the
continuance of any Event of Default hereunder, to liquidate any Collateral
pledged to the Holder hereunder and to apply proceeds thereof to the payment of
the Secured Obligations or to place such proceeds into a cash collateral account
or to transfer the Collateral into the name of the

 
 

--------------------------------------------------------------------------------

 



 
Holder, all at the Holder’s sole discretion, (iv) to enter into any extension,
reorganization or other agreement relating to or affecting the Collateral, and,
in connection therewith, to deposit or surrender control of the Collateral, (v)
to accept other property in exchange for the Collateral, (vi) to make any
compromise or settlement the Holder deems desirable or proper, and (vii) to
execute on the Company’s behalf and in the Company’s name any documents required
in order to give the Holder a continuing first lien upon the Collateral or any
part thereof.


(d)        Full Recourse Note.  This is a full recourse Note. Accordingly,
notwithstanding that the Company’s obligations under this Note are secured by
the Collateral, in the event of a material default hereunder, the Holder shall
have full recourse to all the other assets of Company. Moreover, the Holder
shall not be required to proceed against or exhaust any Collateral, or to pursue
any Collateral in any particular order, before the Holder pursues any other
remedies against Company or against any of Company’s assets.
 
 
IN WITNESS WHEREOF, the Company has caused this Note to be signed in its name by
its duly authorized officer on the date first above written.





 
CORONUS SOLAR INC.
     
BY:
JEFFERSON THACHUK
   
Jefferson Thachuk, President






























 
 

--------------------------------------------------------------------------------

 
